Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on July 15, 2019. Claims 1-7 are pending and examined below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 8, 3-7, and 9 are rejected under 35 U.S.C. 103 as being obvious over Diazdelcastillo in view of De Backer et al., WO 2017207823 A1, herein referred to as De Backer.

	Regarding claim 8, Diazdelcastillo discloses a snow removal apparatus (Fig. 25B, Paragraph 0081), a remote controller configured to generate command signals (Paragraph 0039 and 0042), a mobile platform assembly configured to traverse across a surface in response to remotely generated command signals from the remote controller, the mobile platform having a mobile platform (Paragraph 0039 and 0042), a transportation assembly connected to the mobile platform, the transportation assembly configured to provide movement to the mobile platform assembly (Fig. 25B, Paragraph 0060), a control assembly having a receiver configured to receive remotely-generated command signals from the remote controller, the control assembly configured to control the transportation assembly in response to the signals (Paragraph 0039 and 0042), and a snow removal assembly mounted to the mobile platform assembly, the snow removal assembly configured to remove snow from a surface (Paragraph 0081), but fails to disclose a heating component mounted to the mobile platform assembly and having one or more heating elements configured to assist with the removal of snow from the surface by melting of the snow. However, De Backer discloses a heating element for heating up snow or ice (Page 13 lines 21-23). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Diazdelcastillo to include a heating element to help with snow removal. The motivation to do so would be to ensure that the snow is easily removed. For instance, some snow might be difficult to remove because of thawing and refreezing. By heating this snow up, one could easily remove it.

	Regarding claim 3, Diazdelcastillo in view of De Backer discloses all the limitations of claim 1. Diazdelcastillo further discloses a wheel assembly connected to the mobile platform, the wheel assembly configured to provide movement to the mobile platform (Paragraphs 0059, 0066) and a power assembly configured to provide power to the wheel assembly (Paragraphs 0059, 0066).

	Regarding claim 4, Diazdelcastillo further discloses a motor (Paragraphs 0059, 0066) and a battery, the motor configured to provide battery power to the wheel assembly (Paragraph 0043, 0059).

	Regarding claim 5, Diazdelcastillo further discloses a plurality of wheels rotatably connected to the mobile platform (Fig. 25B, Paragraphs 0043,0059, and 0066).

	Regarding claim 6, Diazdelcastillo further discloses a plurality of wheels rotatably connected to the mobile platform (Fig. 25B, Paragraphs 0043, 0059, and 0066) and at least two treads, each of the at least two treads extending between at least two of the plurality of wheels (Fig. 25B, Paragraphs 0043, 0059, and 0066).

	Regarding claim 7, Diazdelcastillo in view of De Backer discloses all the limitations of claim 1. Diazdelcastillo further discloses at least one augur to throw snow to another location (Paragraph 0081).

	Regarding claim 9, Diazdelcastillo in view of De Backer discloses all the limitations of claim 1. Diazdelcastillo further discloses the remote controller is further defined as a software application located on a wireless device (Paragraph 0042; since the remote control is wireless and is able to override the autonomous control of the snow cleaner, there would have to be software/programming present to facilitate this function).

 5.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Diazdelcastillo in view of De Backer, and further in view of Park, EP 1621948 A2, herein referred to as Park.

	Regarding claim 10, Diazdelcastillo discloses a remote controller configured to generate command signals (Paragraph 0039 and 0042), but fails to disclose the remote controller acting as a homing device configured to provide to the mobile platform assembly a direction to the remote controller. However, Park discloses a remote controller that can be used to call a robot, in which the robot follows the user while they move (Paragraph 0052). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to include the remote controller being a homing device for the robot to follow. The motivation to do this would be to allow both the user and robot to operate in unfamiliar areas. For instance, if the user and robot are in an area that hasn’t been cleaned before, then the remote-control function may suffer from a lack of knowledge about the area’s features, such as grading, ground cover, etc. By allowing the robot to follow the user, the user can walk the area while the robot cleans behind, or, the user can control the robot to clean and then return back to the user if there is an issue.

Response to Arguments
6.	Applicant’s arguments with respect to claims 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664